DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.  Claims 10-18 are new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered.
Applicant argues (pp 8) that the amendments to the claims removes the 112f claim interpretation and overcomes the 101 rejections.  In response to the argument, the Examiner respectfully agrees.  The 112f claim interpretation and the 101 rejections have been withdrawn.
Applicant argues (pp 8-10) that Levy (as modified by Haung) does not disclose different methods of converting the ping times into the estimated round trip times based on a time period of the ping times being shorter or longer than an aggregation time: "based on a time period of the first information being shorter than the aggregation time, the one or more processors are configured to convert the first information into the second information using the aggregation time as a criterion," and, "based on the time period of the first information being longer than the aggregation time, the one or more processors are configured to calculate the second information per the aggregation time using information regarding times before and after a collection period of the first information," as recited in amended claim 1.  In response to the argument, Examiner 


Claim Rejections - 35 USC § 112
112a: Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “collect first information that has correlation with a display time of a web page” in line 4-5.   The disclosure is clear that the first information is measured with respect to web waiting times (plural), see [0016] of the specification.  However, the disclosure does not disclose the collection of first information that has correlation with a display time (single display time) of a web page.  The claim is about collecting the first information for each device with respect to a display time and not collecting information for a display time for the “one or more This same rejection applies to Claims 4, 7.

Claim 1 recites “one or more processors configured to:” in line 3.  The disclosure is clear that the information collection unit, the information aggregation unit and the waiting time estimation unit of the estimation device (See Fig 2 and [0015]) are configured to carry out the limitations as recited in Claim 1.   However, the specification does not disclose one or more processors configured to carry out the limitations as recited in Claim 1.  Therefore, Claim 1 is rejected as having new matter.  

Claim 1 recites “one or more processors configured to” in line 14.  The disclosure is clear that the information aggregation unit of the estimation device ([0018][0019]) is configured to carry out the limitation “based on a time period of the first information being shorter than the aggregation time” as recited in Claim 1 (see [0019] of the specification).   However, the specification does not disclose a step of configuring a processor based on a time period of the first information being shorter than the aggregation time.  Therefore, Claim 1 is rejected as having new matter.  

Claim 1 recites “one or more processors configured to” in line 17.  The disclosure is clear that the information aggregation unit of the estimation device ([0018][0019]) are configured to carry out the limitation “based on a time period of information being longer or shorter than an aggregation time” as recited in Claim 1 (see [0019] of the specification).   However, the disclosure does not disclose a step of configuring a processor based on a time period of 

Claim 1 recites two converting steps:  “convert the first information into second information per an aggregation time unit time of the target area” in lines 7-8 and “wherein, based on a time period of the first information being shorter than the aggregation time, the one or more processors are configured to convert the first information into the second information using the aggregation time as a criterion” in lines 14-15.   The disclosure is clear that first information is converted into second information, see [0009] of the specification.  However, the disclosure does not disclose two separate steps for converting the first information.  The claim is about converting first information into second information, and then, after a calculating estimated value step, converting the first information into second information.  Therefore, Claim 1 is rejected as having new matter.  This same rejection applies to Claims 4, 7.

Dependent claims are also rejected on the same basis/analysis as the claims from which they depend.


112b:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  estimation device (including one or more computers) and processors.  Claim 1 recites “one or more processors configured to” in lines 3, 14, 17.   This renders the claim unclear because it is unclear how the processors are configured in order to carry out the limitations as recited in Claim 1, as the relationship of the processors to the estimation device (including one or more computers) is undefined.    

Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: instructions.  This renders the claim unclear because a processor itself cannot be configured to do anything without instructions.  A processor cannot perform the claimed limitations without being provided instructions.

Claim 1 recites the limitation "the target area" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation recites “a network of a target area” in lines 5-6.  However, “a target area” is undefined.  This same rejection applies to Claims 4, 7.

1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining the aggregation time of the target area.  Claim 1 recites “per an aggregation time of the target area” in line 8.  It is unclear how the target area has an aggregation time because the step for determining the aggregation time of the target area is missing.  This same rejection applies to Claims 4, 7.

Claim 1 recites the limitation “the display time” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation recites “a display time of a webpage area” in lines 4-5.  However, “a display time” is undefined.  This same rejection applies to Claims 4, 7.

Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: target area, aggregation time, characteristics of the display time with regard to first information.  Claim 1 recites “calculate an estimated value of the display time in the target area each area in the aggregation time unit time based on the second information and characteristics of the display time with regard to the first information” in lines 9-11.   This renders the claim unclear as the relationship between the target area, aggregation time and characteristics of the display time with regard to first information is undefined.  It is unclear how the estimation value of the display time can be calculated, as recited in Claim 1, based on characteristics of the display time with regard to the first information.  Although the first display time itself does not have characteristics.  This same rejection applies to Claims 4, 7.

Dependent claims are also rejected on the same basis/analysis as the claims from which they depend.


CLAIMS NOT REJECTED WITH PRIOR ART
An updated search was conducted and no art discovered to read on the amended claims.  Although the claims are not rejected with prior art, the claims are not allowable because it is not possible to determine the scope of the claimed invention with the current 112a and 112b issues.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                     /DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442